Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the second Office Action on the merits of application no. 17/025,325 filed 9/18/20. Claims 1, 2 & 4-20 are pending. Claim 3 has been cancelled due to an amendment.
Allowable Subject Matter
Claims 1, 2 & 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious wherein the shifting characteristic changing portion changes at least one of a rotating speed direction and a torque direction in the shifting pattern so as to improve the sensory evaluation made by the vehicle occupant in combination with the remaining limitations of claim 1.
Regarding claim 12, the prior art of record fails to show or render obvious wherein the shifting characteristic changing portion determines, based on at least one of a determination history in a change target region of the shifting pattern and a determination history in a peripheral region of the change target region, an amount of change in the shifting characteristic in the change target region in combination with the remaining limitations of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments filed 10/7/21 with respect to claims 1, 2 & 4-11 have been fully considered and are persuasive. The objection of claims 4-11 have been withdrawn. The rejection of claims 1 & 2 under 35 U.S.C. 102(a)(1) has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heim ‘502 discloses an apparatus for controlling shifting of a transmission but lacks using rotating speed direction and torque direction in order to improve sensory evaluation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HUAN LE/Primary Examiner, Art Unit 3659